Case 1:18-cv-02505-WCG-TAB Document 15 Filed 01/07/19 Page 1 of 1 PageID #: 35




                                     UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF INDIANA
                                        INDIANAPOLIS DIVISION


 LOIS MOLAND,                                           )
                                                        )
        Plaintiff,                                      )
                                                        )
 vs.                                                    )        Case No.: 1:18-cv-02505-WCG-TAB
                                                        )
 LIFE INSURANCE COMPANY OF                              )
 NORTH AMERICA,                                         )
                                                        )
        Defendant.                                      )

                                            ORDER OF DISMISSAL

        This matter is before the Court on the parties’ Joint Stipulation of Dismissal. The Court,

 having reviewed the Stipulation, now APPROVES same.

        IT IS THEREFORE ORDERED that this cause of action be dismissed with prejudice, with

 each party to bear its own costs and attorneys’ fees.

        Dated: ________________,
                   January 7     2019.



                                                        __________________________________________
                                                        s/ William C. Griesbach
                                                        William C. Griesbach, Chief Judge *
                                                        United States District Court - WIED




 Service will be made electronically to all ECF-registered counsel of record via email generated by
 the Court’s ECF system.




        *
            Of the Eastern District of Wisconsin, sitting by designation.
